Case 18-44946     Doc 38   Filed 01/22/20 Entered 01/22/20 09:24:15    Main Document
                                        Pg 1 of 4


                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                         ) NO: 18-44946-659
                               ) CHAPTER 13
Shamelia Clark,                )
                               ) Response Due: 2/20/2020
                               ) Hearing Date: 2/27/2020
          DEBTOR.              ) Hearing Time: 11:00 a.m.
                               ) Courtroom 7 North

TRUSTEE’S MOTION TO COMPEL DEBTOR TO FILE AMENDED CHAPTER 13 PLAN
 WHICH SPECIFIES IN PART 5 OF THE PLAN THAT DEBTOR SHALL PROMPTLY
  NOTIFY THE TRUSTEE OF ANY LIQUIDATION OF CLASS ACTION CLAIM(S)
    AND THAT THE GUARANTEE TO NON-PRIORITY UNSECURED CREDITORS
     REQUIRED BY 11 U.S.C. § 1325(a)(4) SHALL BE RECALCULATED

PLEASE TAKE NOTICE: The Trustee's Motion to Compel has been set
for a hearing before the Honorable Kathy A. Surratt-States, Chief
United States Bankruptcy Judge, in the United States Bankruptcy
Court, Thomas F. Eagleton Courthouse, 111 South 10th Street, 7th
Floor, North Courtroom, St. Louis, MO, on the 27th day of
February, 2020, at 11:00 a.m., or as soon thereafter as the
parties can be heard on the matter.
THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY 2/20/2020 . YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. THE DATE IS
SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING.
REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.


        Comes now Diana S. Daugherty, Standing Chapter 13 Trustee,

and states to the Court as follows:

   1.    Debtor    filed    her   chapter   13   petition    and      schedules   on

   8/3/2018.
Case 18-44946   Doc 38    Filed 01/22/20 Entered 01/22/20 09:24:15      Main Document
                                       Pg 2 of 4


   2.     Debtor’s   original       schedule    A/B       lists   no   unliquidated

   claims.

   3. On 1/9/2020, Debtor filed an amended schedule A/B wherein

   Debtor discloses her claim(s) against First Financial Federal

   Credit Union.

   4. Amended schedule A/B does not disclose whether Debtor’s

   claim(s) arose before or after Debtor commenced this chapter

   13 case. The Trustee believes that Debtor’s claim(s) arose

   prior to the commencement of this chapter 13 case.

   5. Orders confirming Debtor’s original plan and first amended

   plan were entered prior to Debtor’s disclosure of her claim(s)

   against First Financial Credit Union.

   6. Debtor’s confirmed first amended plan does not satisfy the

   hypothetical chapter 7 liquidation test of 11 U.S.C. § 1325(a)

   (4)     because   it     fails     to    address       Debtor’s     pre-petition

   unliquidated claim(s) that were disclosed in amended schedule

   A/B.

   7. In order for the plan to satisfy 11 U.S.C. § 1325(a)(4),

   part 5 of the plan should be amended to include language

   which:

   a) Requires Debtor to promptly report any liquidation of the

   claim(s) to the Trustee, and

   b)    Provides    that   the     guarantee    to       non-priority    unsecured

   creditors     required      by    11    U.S.C.     §    1325(a)(4)     shall   be
Case 18-44946    Doc 38    Filed 01/22/20 Entered 01/22/20 09:24:15    Main Document
                                        Pg 3 of 4


   recalculated when Debtor’s claim(s) are liquidated.

   8.    Debtor’s        pre-petition     claim(s)      is    property     of    the

   bankruptcy estate pursuant to 11 U.S.C. § 1306(a)(1) and would

   have been property of the bankruptcy estate had Debtor filed

   this case under Chapter 7 of the Bankruptcy Code.

   9.    Had    Debtor    disclosed     the    pre-petition    claim(s)    in    her

   original      schedules,      the    Trustee     would     have    objected    to

   Debtor’s plan because it fails to account for said claim(s) as

   required by 11 U.S.C. § 1325(a)(4).



        WHEREFORE, the Trustee prays that the Bankruptcy Court enter

an order directing Debtor to file an amended chapter 13 plan

which requires Debtor to promptly report any liquidation of her

claim(s) and which provides that the guarantee to non-priority

unsecured creditors required by 11 U.S.C. § 1325(a)(4) may be

recalculated      upon     the   liquidation      of   the   claim(s);    and    the

Trustee prays for any other relief that the Bankruptcy Court

deems necessary and just under the circumstances.



                                              Respectfully Submitted,

                                              /s/ Joseph M. Wilson
                                              Diana S. Daugherty
                                              Chapter 13 Trustee
                                              Joseph M. Wilson
                                              #123953 MO#51849
                                              Attorney for Trustee
                                              P.O. Box 430908
Case 18-44946   Doc 38   Filed 01/22/20 Entered 01/22/20 09:24:15   Main Document
                                      Pg 4 of 4


                                         St. Louis, MO 63143
                                         (314) 781-8100
                                         (314) 781-8881 fax
                                         E-Mail: trust33@ch13stl.com


                      CERTIFICATE OF SERVICE
     The undersigned hereby certifies that the above Trustee's
Motion was filed electronically with the United States Bankruptcy
Court on the _22nd_ day of January, 2020, and has been served on
the parties in interest via e-mail by the Court’s CM/ECF System
as listed on the Court’s Electronic Mail Notice List.

The undersigned hereby certifies that the above Trustee's Motion
was filed electronically with the United States Bankruptcy Court
and has been served by Regular United States Mail Service, first
class, postage fully pre-paid, addressed to the parties listed
below, on the _22nd_ day of January, 2020:

Shamelia Clark
3517 Itaska St.
St. Louis, MO 63111

                                           /s/ Joseph M. Wilson
